707 S.E.2d 237 (2011)
WHD, L.P.
v.
LAWYERS MUTUAL LIABILITY INSURANCE COMPANY OF NORTH CAROLINA and Brent E. Wood.
No. 500P10.
Supreme Court of North Carolina.
April 7, 2011.
John W. Ormand, III, Raleigh, for WHD, L.P.
Thomas Farrell, for WHD, L.P.
*238 Dan J. McLamb, Raleigh, for Lawyers Mutual Liability Ins. Co. of NC.
W. Sidney Aldridge, Raleigh, for Wood, Brent E.

ORDER
Upon consideration of the petition filed on the 23rd of November 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of April 2011."